Citation Nr: 1748883	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  15-03 703	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).





ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to TDIU.  

In March 2017, the Board remanded this case in order to provide the Veteran with an opportunity to identify additional medical records reflecting treatment for his service-connected psychiatric disorder or to submit relevant records himself.  The Veteran was sent a letter in April 2017, requesting information relating to these records and informing him that if he did not respond within 30 days, VA would proceed with his claim.  In an August 2017 statement, the Veteran indicated that he had no further evidence relevant to his claim, and requested that his case be forwarded to the Board.  As such, the Board will proceed to adjudicate his claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The Veteran's service-connected psychiatric disability, tinnitus, and hearing loss have reduced his capacity for working closely with other employees or customers, but are not severe enough to render him unable to secure or follow a substantially gainful occupation.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. at 363; see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

In this case, the Veteran's service-connected disabilities include unspecified depressive disorder, unspecified alcohol-related disorder, schizophrenic reaction, schizoaffective type (per record) at a 70 percent rating; tinnitus at a 10 percent rating; and bilateral hearing loss at a noncompensable rating throughout the appeals period.  As such, the Veteran has met the criteria for a TDIU under 38 C.F.R. § 4.61(a) for the entire appeals period. 

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation. 

The Veteran indicated on a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he had worked as a clerk for the United States Postal Service.  At his VA mental disorders examination in June 2014, the Veteran reported that he began working for the Post Office in 1971 and continued to work until 2007, when he retired due to time worked.  

In an April 2013 statement, a private provider, Dr. Ortiz, noted that the Veteran had decreased interest and pleasure in most of his usual activities.  He presented fatigue or low energy nearly every day and concentration and memory problems.  He had episodes where he felt sad and isolated himself.  He presented a depressed mood with alteration in his sleep and eating patterns.  He had episodes of irritability and mood changes and frequent feelings of worthlessness, hopelessness, and helplessness.  

At his June 2014 VA examination, the VA examiner found that the Veteran's mental status examination was essentially normal.  The Veteran established eye contact immediately and was alert and in contact with reality.  His speech was clear with appropriate volume and was goal directed.  He reported some memory difficulties but otherwise his cognitive functions were preserved.  The examiner found that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms, which would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran was capable of managing his or her financial affairs.  The examiner opined that the Veteran's service-connected psychiatric condition was not severe enough to render him unemployable, as medical evidence of record showed the that Veteran's mental condition, although chronic, had been mostly stable.  The examiner, however, indicated that the Veteran's mood instability could limit his capacity to interact effectively and on a sustained basis with other individuals and, as such, social functioning in a work environment that involved interaction with the public, responding appropriately to persons in authority, or cooperative behaviors involving coworkers could be limited.

In view of the above, the Board finds that, although the probative evidence of record shows that the Veteran has some occupational impairment from his service-connected disability, it does not show that it is at least as likely as not that the Veteran would be unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experiences solely as a result of his service-connected disability.

Although the Veteran does have limitations that could negatively affect his ability to interact with others in a work setting, the Veteran's mental status examination was normal at his VA examination, he made eye contact and was alert and oriented.  The Board notes that the medical evidence from the Veteran's private provider reflects significant symptoms; however, this examiner did not include a finding that the Veteran was unable to work.    

The evidence of record Veteran's service-connected psychiatric disability clearly causes some occupational impairment; however, the Board notes that the Veteran's current 70 percent disability rating is recognition of this impairment, as disability ratings are based on the average impairment in earning capacity resulting from the disability. 38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

In this case, the Board finds that the evidence of record does not support a finding of unemployability due to the Veteran's service-connected disability.  Significantly, the VA examiner who reviewed the record and examined the Veteran found that he had symptoms that were mild or transient and would only decrease work efficiency and ability to perform occupational tasks during periods of significant stress.  This examiner opined that the Veteran's service-connected psychiatric disability was stable-an impairment level associated with a 10 percent disability rating under the rating criteria for service-connected mental disorders-and did not render the Veteran unable to obtain or maintain gainful employment.  This examiner considered the relevant history, provided a detailed description of the condition, and provided an analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  As such, this opinion is given significant probative value. 

To the extent that the Veteran contends that he is unable to work as a result of his service-connected psychiatric disability, the Board notes that he is competent to testify to features or symptoms of an injury or illness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent).  The Board, however, affords greater probative weight to the opinion from the VA examiner, who examined the Veteran, reviewed his medical records, and provided statements as to the level of severity of the Veteran's service-connected  psychiatric disability supported by appropriate rationale.  The Board therefore affords more probative weight to the VA opinion because it was based on and is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.


ORDER

TDIU is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


